Judgment, Supreme Court, New York County (Martin Stecher, J., and a jury), entered March 15, 1991, in a bifurcated trial, in favor of defendants on the issue of damages and *435dismissed plaintiffs causes of action, unanimously affirmed, without costs.
In 1983 plaintiff entered into a contract with defendants-respondents to publish a magazine called "The Dial” which was to be distributed to financial contributors of public broadcasting stations. Shortly thereafter, and prior to any publication by plaintiff, defendants breached their agreement. Subsequent attempts by defendants to publish the magazine with the assistance of other publishers were not profitable. The first jury determined that the contract had been breached but the second jury declined to award any damages on the grounds that the parties, at the time of the execution of the contract, did not contemplate that damages for breach would be lost profits for three years; and that plaintiff failed to prove "with certainty” that it sustained a loss of profits because of the subject breach.
Contrary to plaintiffs contentions, a review of the charge in its entirety demonstrates that the trial court appropriately charged the jury on the applicable legal principles of law and that the charge was neither confusing, incoherent, nor incomplete. Similarly, there is no merit to plaintiffs argument that the court erred in instructing the jury that plaintiff had to prove "with certainty” that profits were lost because of the breach of contract (Kenford Co. v County of Erie, 67 NY2d 257, 261). We note the jury’s verdict is supported by the record. Concur — Carro, J. P., Ellerin, Kupferman and Asch, JJ.